PER CURIAM.
In this action for the permanent removal of two children from their mother, the mother appeals from a nonfinal order denying her motion for the release of the children from HRS custody. We affirm.
We do not conclude that a memorandum which HRS filed with the court insufficiently provided the written reasons required by section 409.168(6)(a), Florida Statutes (1985), for the delay in the permanent commitment process. Also, we conclude that the argument that that section, by permitting such a delay, was unconstitutional is without merit.
Affirmed.
CAMPBELL, A.C.J., and LEHAN and FRANK, JJ., concur.